                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-10521-ODW (KS)                                       Date: January 21, 2020
Title      Julio Pano v. County of Los Angeles




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                           N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On December 12, 2019, Plaintiff, a California state prisoner who is proceeding pro
se and in forma pauperis (“IFP”) filed a civil rights complaint (“Complaint”), in which he
alleged that the Los Angeles County Superior Court violated his civil rights when it
incorrectly designated him as having been convicted of a sexual offense against a minor.
(Dkt. No. 1.) On December 13, 2019, the Court dismissed the Complaint for failure to
state a claim upon which relief could be granted and ordered Plaintiff to file either a First
Amended Complaint or a Notice of Voluntary Dismissal within 21 days, i.e., no later than
January 3, 2020. (Dkt. No. 5.) Two weeks have now passed since Plaintiff’s First
Amended Complaint was due, and Plaintiff has not filed either a First Amended Complaint
or a Notice of Voluntary Dismissal, nor has he otherwise communicated with the Court
about his case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before February 11, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a First Amended Complaint and a declaration signed


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-10521-ODW (KS)                                     Date: January 21, 2020
Title      Julio Pano v. County of Los Angeles


under penalty of perjury, explaining why he failed to comply with the Court’s prior orders;
or (2) a First Amended Complaint correcting the deficiencies identified in the Court’s
December 13, 2019 Order. Alternatively, if Plaintiff does not wish to pursue this action,
he may dismiss the Complaint without prejudice by filing a signed document entitled
“Notice Of Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s December 13, 2019
Order (Dkt. No. 5).

        IT IS SO ORDERED.

                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
